OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order reversed, without costs, and proceeding dismissed. From the undisputed evidence, it cannot be said as a matter of law that the petitioner’s duties as deputy sheriff in fact did not include ones civil in nature. It follows that he was exempt from the classified civil service until a local law (Local Laws, 1973, Nos. 4, 5 of Erie County), which covered him in, went into effect. (Matter of Flaherty v Milliken, 193 NY 564).
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg and Meyer. Taking no part: Judge Gabrielli.